DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 of US Application No. 16/457,696, filed on 28 June 2019, are currently pending and have been examined.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See the 2019 Revised Patent Subject Matter Eligibility Guidance.
applying a set of rules to a map, the set of rules associated with a feature that causes a failure of an autonomous vehicle due to an autonomous vehicle limitation” (i.e., mentally determining rules for how a vehicle will navigate an area), “identifying, based on the applying the set of rules, a portion of a route on the map that is associated with the feature” (i.e., mentally determining locations where vehicle will not be able to navigate), “applying an identifier to the identified portion of the route associated with the feature on a routing map” (i.e., marking a map at an identified failure location), “omitting the portion of the route with the identifier from a routable graph applied to the map” (i.e., ignoring or crossing out portions of the map identified as failure locations) and “generating the route for the autonomous vehicle in accordance with the routable graph” (i.e., mentally visualizing or marking on the map a route that avoids the failure locations). Each of these limitations may be performed mentally or with the aid of pen and paper. Independent claim 8 recites substantially similar limitations. Claim 15 recites “identify one or more logical combinations that represent an issue associated with self-driving a route for an autonomous vehicle based on a feature of the route” (i.e., mentally determining combinations of factors that might cause vehicle to be unable to navigate the location), “generate a router flag rule based on the identified one or more logical combinations” (i.e., mentally determine that the location needs to be flagged based on the combination), and “apply the router flag rule to a map associated with navigation of the autonomous vehicle on the route (i.e., marking a map at an identified failure location). These claim limitations, when given their broadest reasonable interpretation, may be performed in the human mind or with the aid of pen and paper.  Therefore, these limitations are abstract ideas and claims 1, 8 and 15 are directed to a judicial exception.

	Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  The following examples are 
the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and 
the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Examples in which the judicial exception has not been integrated into a practical application include:
the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
the additional element(s) adds insignificant extra-solution activity to the judicial exception; and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
See the 2019 Revised Patent Subject Matter Eligibility Guidance.
In the instant application, claims 1, 8 and 15 do not recite additional elements that integrate the judicial exception into a practical application of that exception. Claims 1, 8 and 15 recite “an autonomous vehicle”. However, the autonomous vehicle merely generally links the use of the judicial exception to a particular technological environment. Claim 8 recites the additional elements “a processor for executing instructions stored in memory, the processor in communication with the autonomous vehicle and wherein execution of the instructions by the processor”. The processor is recited at a high level. As such, the processor is a generic computer used as a tool to perform the abstract idea.  Claim 15 recites a “non-transitory computer readable medium comprising instructions, the instructions, when executed by a computing system, cause the computing system to”. This limitation represents a generic computer used as a tool to perform the abstract ideas. Therefore, these additional elements are not meaningful limitations on the judicial exception.  Therefore, claims 1, 8 and 15 do not recite additional elements that integrate the judicial exception into a practical application of that exception.

Finally, even when a judicial element is recited in the claim, an additional claim element(s) that amounts to significantly more than the judicial exception renders the claim eligible under §101. Examples that are not enough to amount to significantly more than the abstract idea include 1) mere instructions to implement the abstract idea on a computer, 2) simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well understood, routine and conventional activities previously known to the industry, 3) adding insignificant extra-solution activity to the judicial exception, and 4) generally linking the use of the judicial exception to a particular technological environment or field of use are not enough to amount to significantly more than the abstract idea.  Examples of generic computing functions that are not enough to amount to significantly more than the abstract idea include 1) performing repetitive calculations, 2) receiving, processing, and storing data, 3) electronically scanning or extracting data from a physical document, 4) electronic recordkeeping, 5) automating mental tasks, and 6) receiving or transmitting data over a network, e.g., using the Internet to gather data.
In the instant application, claims 1, 8 and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  In this particular application, the same analysis above in determining whether the recited additional elements integrate the judicial exception into a practical application of that exception is applicable to determine if the additional elements amount to significantly more than the judicial exception. 


Claims 2 and 9 recite the additional abstract ideas “confirming an inability of one or more autonomous vehicles within a fleet to operate along a route” and “based on the inability, determining that the feature associated with the failure is a systemic issue to the one or more autonomous vehicles within the fleet” that may be performed mentally. Claim 16 recites substantially similar limitations. These claims do not recite any additional limitations. Therefore, these claims do not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claims 3 and 10 recite the additional abstract ideas “confirming that the failure applies across one or more autonomous vehicles of a same type within a fleet” and “omitting the portion of the route from a routable graph for each of the one or more autonomous vehicles of the same type” that may be performed mentally. These claims do not recite any additional limitations. Therefore, these claims do not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claims 4 and 11 recite the additional abstract ideas “simulates, based on rules for a simulation based on the failure, the autonomous vehicle traversing the portion of the route, wherein the applying the set of rules to the map is based on the simulating the autonomous vehicle traversing the portion of the route”, “simulates, based on the rules for the simulation based on the failure, the autonomous vehicle traversing a plurality of other routes” and “based on the simulation of the autonomous vehicle traversing the plurality of other routes, applies the identifier to the plurality of other routes” that may be performed mentally. These claims do not recite any additional limitations. Therefore, these claims do not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claims 5-7 and 12-14 further define the identified abstract ideas but do not recite any additional limitations. Therefore, these claims do not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 17 recites the additional abstract idea “causing the computing system to associate the router flag rule with a current type of the autonomous vehicle to apply the router flag rule across one or more autonomous vehicles of the same type within a fleet”, which may be performed mentally. The claim does not recite any additional limitations. Therefore, the claim does not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-8, 11-15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iagnemma (US 2017/0356751 A1).

Regarding claims 1 and 8, Iagnemma discloses route planning for an autonomous vehicle and teaches:
an autonomous vehicle (autonomous vehicle 10 – see at least Fig. 1); and
a processor for executing instructions stored in memory, the processor in communication with the autonomous vehicle and wherein execution of the instructions by the processor:
applies a set of rules to a map, the set of rules associated with a feature that causes a failure of the autonomous vehicle due to an autonomous vehicle limitation (model of autonomous vehicle observed in simulated environment – see at least ¶ [0068]; dangerous, degraded, unsafe or undesirable driving performance due to traffic or pedestrian density, occlusion from static object, traffic junction complexity, etc. is determined based on the simulation – see at least ¶ [0069]);
identifies, based on the applying the set of rules, a portion of a route on the map that is associated with the feature (regions of poor performance may be tagged in a map database – see at least ¶ [0068]);
applies an identifier to the identified portion of the route associated with the feature on a routing map (regions of poor performance may be tagged in a map database – see at least ¶ [0068]);
omits the portion of the route with the identifier from a routable graph applied to the map (map data product of validated autonomous driving routes may be compiled – see at least ¶ [0080]); and
generates the route for the autonomous vehicle in accordance with the routable graph (routing algorithm could make use of such information by considering only validated autonomous driving routes when determining an optimal route between the current potion and goal position – see at least ¶ [0080]).

Regarding claims 4 and 11, Iagnemma further teaches:
simulates, based on rules for a simulation based on the failure, the autonomous vehicle traversing the portion of the route, wherein the applying the set of rules to the map is based on the simulating the autonomous vehicle traversing the portion of the route (model of autonomous vehicle observed in simulated environment – see at least ¶ [0068]; validation of road segments and routes based on simulated travel – see at least ¶ [0081]);
simulates, based on the rules for the simulation based on the failure, the autonomous vehicle traversing a plurality of other routes (validation of road segments and routes based on simulated travel – see at least ¶ [0081]); and
based on the simulation of the autonomous vehicle traversing the plurality of other routes, applies the identifier to the plurality of other routes (regions of poor performance may be tagged in a map database – see at least ¶ [0068]).

Regarding claims 5 and 12, Iagnemma further teaches:
wherein the set of rules includes one or more logical combinations associated with the failure of the autonomous vehicle (e.g., road segments containing inclination or curvature and weather conditions such as ice or freezing rain – see at least ¶ [0078]).

Regarding claims 6 and 13, Iagnemma further teaches:
wherein the set of rules includes:
one or more logical combinations associated with the failure of the autonomous vehicle (e.g., road segments containing inclination or curvature and weather conditions such as ice or freezing rain – see at least ¶ [0078]), the applying the set of rules to the map including determining if a portion of the map is associated with the one or more logical combinations (locations of road features that may present navigation challenges in inclement weather – see at least ¶ [0077]); and
rules for a simulation associated with the failure of the autonomous vehicle, the applying the set of rules to the map including determining one or more portions of the map associated with the rules for the simulation and simulating the autonomous vehicle traversing on a portion of the map based on the rules for the simulation (model of autonomous vehicle observed in simulated environment – see at least ¶ [0068]; validation of road segments and routes based on simulated travel – see at least ¶ [0081]).

Regarding claims 7 and 14, Iagnemma further teaches:
wherein applying the identifier can be repeated every time the map is created based on a current model of the autonomous vehicle (model of autonomous vehicle observed in simulated environment – see at least ¶ [0068]; regions of poor performance may be tagged in a map database – see at least ¶ [0068]).

Regarding claim 15, Iagnemma discloses route planning for an autonomous vehicle and teaches:
a non-transitory computer readable medium comprising instructions, the instructions, when executed by a computing system, cause the computing system to:
identify one or more logical combinations that represent an issue associated with self-driving a route for an autonomous vehicle based on a feature of the route (identification of road segments containing inclination or curvature and weather ;
generate a router flag rule based on the identified one or more logical combinations (based on a simulation, regions of poor performance may be tagged in a map database – see at least ¶ [0068]); and
apply the router flag rule to a map associated with navigation of the autonomous vehicle on the route (regions of poor performance may be tagged in a map database – see at least ¶ [0068]).

Regarding claim 18, Iagnemma further teaches:
the instructions further causing the computing system to generate a second router flag rule, the second router flag rule including rules for a simulation configured to test for a second feature of a route (model of autonomous vehicle observed in simulated environment – see at least ¶ [0068]; dangerous, degraded, unsafe or undesirable driving performance due to traffic or pedestrian density, occlusion from static object, traffic junction complexity, etc. is determined based on the simulation – see at least ¶ [0069]; i.e., one rule related to occlusion from traffic density and one rule from traffic junction complexity; road features having poor visibility due to curvature/slope - ¶ [0061]; rough road features - ¶ [0058]; orientation of road features - ¶ [0053]).

Regarding claim 19, Iagnemma further teaches:
the instructions further causing the computing system to identify one or more portions of the map associated with the feature by applying the second router flag rule to the map (regions of poor performance may be tagged in a map database – see at least ¶ [0068]), the applying the second router flag rule to the map including simulating, based on the rules for the simulation, the autonomous vehicle traversing over the one or more portions of the map associated with the feature (model of autonomous vehicle observed  validation of road segments and routes based on simulated travel – see at least ¶ [0081]).

Regarding claim 20, Iagnemma further teaches:
wherein the router flag rule includes:
one or more logical combinations associated with the issue of the autonomous vehicle (e.g., road segments containing inclination or curvature and weather conditions such as ice or freezing rain – see at least ¶ [0078]), wherein applying the router flag rule to the map includes determining if a portion of the map is associated with the one or more logical combinations (locations of road features that may present navigation challenges in inclement weather – see at least ¶ [0077]); and
rules for a simulation associated with the failure of the autonomous vehicle, wherein applying the router flag rule to the map includes determining one or more portions of the map associated with the rules for the simulation and simulating the autonomous vehicle traversing on a portion of the map based on the rules for the simulation (model of autonomous vehicle observed in simulated environment – see at least ¶ [0068]; validation of road segments and routes based on simulated travel – see at least ¶ [0081]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON L TROOST/Primary Examiner, Art Unit 3668